In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                  No. 02-18-00145-CV

HALTOM CITY ECONOMIC                         §    On Appeal from the 153rd District Court
DEVELOPMENT CORPORATION,
Appellant
                                             §    of Tarrant County (153-276438-15)
V.
                                             §    March 21, 2019
KENT FLYNN, D/B/A FLYNN &
COMPANY, AND D/B/A SFC SERVICES,
                                             §    Opinion by Justice Pittman
Appellee

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s order. It is ordered that the trial court’s order denying

Appellant Haltom City Economic Development Corporation’s plea to the jurisdiction

is affirmed.

       It is further ordered that Appellant Haltom City Economic Development

Corporation shall pay all of the costs of this appeal, for which let execution issue.
SECOND DISTRICT COURT OF APPEALS


By __/s/ Mark T. Pittman________________
   Justice Mark T. Pittman